Citation Nr: 0917969	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Warren General Hospital on January 12, 2007.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office 
(AGO) Warren County 


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  

This  appeal to the Board of Veterans' Appeals (Board) arises 
from March 2007 and June 2007 decisions in which the VAMC 
denied the Veteran's claims for payment or reimbursement of 
unauthorized medical expenses incurred at Warren Radiology 
Associates and at Warren General Hospital, respectively, on 
January 12, 2007.  In June 2007, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2007.  In his September 2007 
substantive appeal, the Veteran indicated that he was only 
appealing the matter of payment or reimbursement of 
unauthorized medical expenses incurred at Warren General 
Hospital.    

In February 2008, the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  A 
January 2009 letter informed the Veteran that his hearing was 
scheduled in March 2009.  Although the hearing notification 
was not returned by the U.S. Postal Service as undeliverable, 
the appellant failed to report for the scheduled hearing, and 
has not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  

For the reasons expressed below, the claim on appeal is being 
remanded to the VAMC.  VA will notify the Veteran when 
further action, on his part, is required.   

As a final preliminary matter, the Board notes that, a July 
2003 e-mail from the VA Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, reflects that the 
Veteran had filed a claim for RH insurance.  There is no 
indication in the claims file that the claim for RH insurance 
has yet been addressed by the RO.  As such, this matter is 
not properly before the Board, and is thus referred to the RO 
for appropriate action.  



REMAND

The Board's review of the claims file and combined health 
record reveals that further action on the claim on appeal is 
warranted.  

On January 8, 2007, the Veteran presented to the emergency 
room of Warren General Hospital with a chief complaint of 
chest pain, possible cardiac etiology.  The record of 
treatment reflects that the Veteran was asymptomatic in the 
emergency room, and was discharged home.  The plan was to 
obtain an abdominal ultrasound with attention to the right 
upper quadrant.  The diagnosis was abdominal pain, resolved.  
On January 12, 2007, the Veteran underwent an abdominal 
ultrasound at Warren General Hospital.  The Veteran is 
seeking payment or reimbursement of the medical expenses 
incurred at Warren General Hospital on January 12, 2007.  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and  
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a  
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

Under the Millennium Health Care and Benefits Act, Pub. L. 
106-117, codified at 38 U.S.C.A. § 1725 (West 2002)-which 
also provides general authority for the reimbursement of non-
VA emergency treatment-payment for emergency services may be 
made only if all of the conditions set forth in 38 C.F.R. § 
17.1002 are met.  

In particular, the following subsections are relevant to this 
case:    

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public; 

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health  
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of  
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the  
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center); 

38 C.F.R. § 17.1002 (a)-(c).

In the denial of the claim, the VAMC listed the criteria for 
payment or reimbursement pursuant to 38 C.F.R. § 17.120, and 
denied the claim on the basis that the treatment was not 
authorized by VA.  In the September 2007 SOC, the VAMC found 
that the services were on an outpatient basis and were not 
pre-authorized by the VAMC, and, therefore, the claim was 
denied under 38 U.S.C.A. § 1725.  The VAMC went on to state 
that, had the services been sought as emergency treatment, 
the appellant would have had the option to request payment 
under the Veterans Millennium Health Care and Benefits Act.  

The Board finds that the Veteran has not been furnished an 
adequate SOC.  Under 38 C.F.R. § 19.29, an SOC must contain, 
among other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the agency of original 
jurisdiction's determination.  While the September 2007 SOC 
references 38 U.S.C.A. § 1725, it does not include a summary 
of the applicable laws and regulations pertinent to the claim 
on appeal.  To ensure due process, on remand, the VAMC should 
issue a supplemental SOC (SSOC) that includes the laws and 
regulations pertaining to claims for reimbursement for 
unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 and 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.

The Board also notes that, to be eligible for reimbursement 
under 38 U.S.C.A. § 1725, the claim must be filed within 90 
days after the latest of the following: (1) July 19, 2001; 
(2) The date that the veteran was discharged from the 
facility that furnished the emergency treatment; (3) The date 
of death, but only if the death occurred during 
transportation to a facility or at the facility; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment from a third party.  See 38 C.F.R. 
§17.1004(d)(1), (2), (3), (4).  The actual claim for payment 
or reimbursement of unauthorized medical expenses incurred at 
Warren General Hospital on January 12, 2007 is not of record; 
however, the SOC indicates that the claim was received on 
June 22, 2007.  On remand, the VAMC should associate this 
claim with the combined health record.  

The Board further finds that additional VAMC action is needed 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  In August 
2007, the VAMC sent the Veteran a letter informing him what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
However, the letter merely stated that, the evidence needed 
to substantiate the Veteran's claim was "evidence tending to 
show that, due to the nature of the diagnosis, this should be 
a VA pay."  

Thus, the VAMC should, through a VCAA-compliant letter, give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The VAMC's letter 
to the Veteran should provide more explicit notice advising 
the Veteran of the information and evidence necessary to 
substantiate his claim.  The VAMC should also explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the VAMC should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the VAMC of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the VAMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

As a final matter, the Board points out that, in February 
2003, the Veteran filed a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
naming the AGO Warren County as his representative.  However, 
the VAMC did not send a copy of the September 2007 SOC to the 
Veteran's representative; rather, the SOC specifically stated 
that no copy had been sent to the Veteran's representative 
because he had not named a representative.  Moreover, neither 
the combined health record nor the claims file contains a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) from the Veteran's representative.  On remand, the 
Veteran's representative should be given an opportunity to 
review the case and provide argument on the Veteran's behalf.  
See 38 C.F.R. § 20.600.  

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should associate with the 
combined health record a copy of the 
claim for payment or reimbursement of 
unauthorized medical expenses incurred at 
Warren General Hospital on January 12, 
2007.  

2.  The VAMC should, through a VCAA 
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

The VAMC should provide more explicit 
notice of what information and evidence 
is needed to establish entitlement to 
payment or reimbursement of unauthorized 
medical expenses incurred at Warren 
General Hospital on January 12, 2007.  

The VAMC's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).   

3.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the VAMC should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes a summary 
of the pertinent laws and regulations 
(including 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120 and 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002) and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

